Citation Nr: 0600479	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to February 
1979. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico  (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a February 1981 rating decision to which the veteran was 
notified in that month; the veteran did not appeal this 
decision. 

2.  A May 1998 rating decision determined that new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder had not been received; the veteran 
was notified of this decision in that month and did not file 
an appeal. 

3.  The May 1998 rating decision is the most recent final 
rating decision adjudicating the issue of entitlement to 
service connection for a psychiatric disorder on any basis.  

4.  Evidence received since the May 1998 decision does not 
bear directly and substantially upon the issue of service 
connection for a psychiatric disorder, nor is it, by itself 
or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue. 



CONCLUSIONS OF LAW

1.  The February 1981 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C. §  
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118,19.153 (1980).

2.  That portion of the May 1998 rating decision that failed 
to reopen the veteran's claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).   

3.  Evidence received since the May 1998 rating decision 
wherein the RO failed to reopen the veteran's claim for 
service connection for a psychiatric disorder is not new and 
material; thus, that claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In a January 2002 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to the issue 
on appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit additional evidence to 
support his claim, as he was informed of the information and 
evidence he needed to submit in order to substantiate his 
claim.  Thus, he may be considered to have been advised of 
his duty to submit all pertinent evidence in his possession 
or notify VA of any missing evidence.  

In addition, the RO issued a detailed March 2003 statement of 
the case (SOC) and May 2003 and April 2004 supplemental 
statements of the case (SSOCs), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the SOC and SSOCs contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
January 2002 letter informing him of the VCAA may not have 
technically informed the veteran of each element of the VCAA, 
the veteran was nonetheless properly notified of all the 
provisions of the VCAA.  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the veteran indicated in June 2004 that he had no 
additional evidence to submit, and the veteran's 
representative stated in August 2004 that there was "nothing 
further to add to that which is of record."  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to this date in January 2001,  the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for a psychiatric disorder 
was denied by a February 1981 rating decision to which the 
veteran was notified in that month.  The veteran did not 
appeal this decision.  As such, this decision is "final."  
38 U.S.C. §  4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118,19.153 (1980).  Evidence of record at the time of the 
February 1981 rating decision included the service medical 
records, none of which reflected any evidence of a 
psychiatric disorder.  In this regard, the reports from the 
December 1978 separation examination did not reflect a 
physiatric disorder, and the veteran denied having any 
psychiatric problems on a medical history compiled at that 
time.  The post-service evidence of record at the time of the 
February 1981 rating decision included VA outpatient clinic 
records completed in August 1980 reflecting diagnoses of 
anxiety, depression and a provisional diagnosis of "rule out 
borderline schizophrenia."  Also of record were reports from 
October 1980 VA psychiatric and psychological examinations 
that resulted in a diagnosis of passive aggressive 
personality disorder.  None of the medical or objective 
evidence before the adjudicators in February 1981 showed that 
the veteran suffered from an acquired psychiatric disorder 
that was of in-service origin.  

Thereafter, the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder was denied by a 
May 1998 rating decision to which the veteran was notified in 
that month.  The veteran did not appeal this decision, and 
this rating decision, as pertinent to this case, is also thus 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  This is the most 
recent final decision addressing the issue of entitlement to 
service connection for a psychiatric disorder on any basis.  
Additional evidence of record at the time of the May 1998 
rating decision included records from VA outpatient 
treatment, mostly of disabilities not at issue.  None of the 
medical evidence of record at the time of the May 1998 rating 
decision linked a psychiatric disorder to service.  

Reviewing the evidence added to the claims file since the May 
1998 rating decision to ascertain whether there is a basis to 
reopen the claim for service connection for a psychiatric 
disorder, this evidence includes reports from VA psychiatric 
treatment on an outpatient basis, to include from 1997 to 
2003.  The diagnoses included schizophrenia.  However, none 
of these outpatient treatment records, nor any other evidence 
of record, link a current disability associated with 
schizophrenia to in-service symptomatology or pathology.  

At a September 2003 hearing before a hearing officer at the 
RO, the veteran testified that he first began having 
psychiatric problems due to the pressure of basic training, 
to the point that he "lost his mind."  The veteran 
described continuing psychiatric problems during his active 
duty and up to the present time, and the veteran's wife 
testified as to her observances of the veteran's psychiatric 
condition.  However, to the extant that the testimony at the 
September 2003 hearing may be considered "new" assertions, 
neither the veteran nor his wife are deemed competent to 
offer evidence as to diagnosis, medical etiology, or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been received to reopen the 
claim for service connection for a psychiatric disorder.  
While the additional VA clinical reports do constitute new 
evidence, in that they were not of record at the time of the 
most recent final decision, they are not material because 
they do not bear directly and substantially on the issue at 
hand.  In this regard, this evidence does not show that the 
veteran has a current psychiatric disability that is related 
to pathology or symptomatology incurred during service or 
within the one year period after service separation.  

In short, the Board finds that the evidence received 
subsequent to the May 1998 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a psychiatric disorder.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a psychiatric disorder is 
denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


